—Order, Supreme Court, New York County (Richard B. Lowe, III, J., upon decision of Peter Tom, J.), entered on or about February 1, 1994, which granted plaintiff summary judgment on his cause of action, unanimously affirmed, with costs.
The IAS Court correctly found that the stock repurchase agreement in issue is unambiguous, and that parol evidence is therefore inadmissible to show any unstated intentions concerning the financial condition of the company or plaintiff’s participation in its management and promotion of its business (W.W.W. Assocs. v Giancontieri, 77 NY2d 157, 162). We also note that defendant was a sophisticated, counseled businessman (see, Chimart Assocs. v Paul, 66 NY2d 570, 571), whose own attorney drew the clause requiring his repurchase of the shares he sold to plaintiff. Concur—Wallach, J. P., Asch, Rubin and Williams, JJ.